 


110 HR 4067 IH: Bridges from Jobs to Careers Act
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4067 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Ms. Woolsey (for herself, Mr. Altmire, Mr. Loebsack, and Mr. Hare) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide grants to colleges to improve remedial education (including English language instruction), to customize remediation to student career goals, and to help students move rapidly from remediation into for-credit occupation program courses and through program completion. 
 
 
1.Short titleThis Act may be cited as the Bridges from Jobs to Careers Act.  
2.Grants to create bridges from jobs to careers 
(a)Authorization of programFrom amounts appropriated under subsection (k), the Secretary shall award grants, on a competitive basis, to institutions of higher education for the purposes of improving remedial education, including English language instruction, to customize remediation to student career goals, and to help students move rapidly from remediation into for-credit occupational program courses and through program completion. The grants shall focus in particular on creating bridges to for-credit occupational certificate programs that are articulated to degree programs. 
(b)ApplicationAn eligible institution seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(c)PrioritiesThe Secretary shall give priority to applications that— 
(1)are from institutions of higher education in which not less than 50 percent of the institution’s entering first-year students are enrolled in developmental courses to bring reading, writing, or mathematics skills up to college-level; and  
(2)propose to replicate practices that have proven effective with adults and to applications that propose to collaborate with adult education providers. 
(d)Peer reviewThe Secretary shall convene a peer review process to review applications for grants under this section and to make recommendations to the Secretary regarding the selection of grantees. 
(e)Mandatory activityAn eligible institution that receives a grant under this section shall use the grant funds to create workforce bridge programs that customize developmental education curricula, including English language instruction, to the content of the for-credit occupational certificate or degree programs, or clusters of programs, in which developmental education students seek to enroll. Such bridge programs may include those that integrate the curricula and the instruction of both remediation and college-level coursework or dual enroll students in remediation and college-level coursework. 
(f)Permissible activitiesAn eligible institution that receives a grant under this section, in addition to creating workforce bridge programs, may use the grant funds to carry out the following: 
(1)Design and implement innovative ways to improve retention in and completion of developmental education courses, including but not limited to enrolling students in cohorts, accelerating course content, integrating remediation and college-level curricula and instruction, dual enrolling students in remediation and college-level courses, tutoring, providing counseling and other supportive services, and giving small, material incentives for attendance and performance. 
(2)In consultation with faculty in the appropriate departments, redesignating class schedules to meet the needs of working adults, such as by creating evening, weekend, modular, compressed, distance learning formats or other alternative schedules. 
(3)Improving the quality of teaching in remedial courses through professional development, reclassification of such teaching positions, or other means the eligible institution determines appropriate. 
(4)Any other activities the eligible institution and the Secretary determine will promote retention of and completion by students attending institutions of higher education. 
(5)Fully advise students on the range of options and programs available, which may include: diploma; certification; 2-year degree; associate’s degree; transfer degree to upper division; and career options. 
(g)Grant periodGrants made under this section shall be for a period of not less than 36 months and not more than 60 months. 
(h)Technical assistanceThe Secretary shall provide technical assistance to grantees under this section throughout the grant period. 
(i)EvaluationThe Secretary shall conduct an evaluation of program impacts under the demonstration program, and shall disseminate to the public the findings from the evaluation and information on best practices. The Secretary is encouraged to partner with other providers of funds, such as private foundations, to allow for use of a random assignment evaluation in at least one of the demonstration sites. 
(j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $35,000,000 for fiscal year 2009 and each of the 4 succeeding fiscal years, of which an aggregate of not more than 5 percent may be used to carry out subsections (i) and (j). 
(k)Definition of institutionIn this section, the term institution of higher education means an institution of higher education as defined in section 101(a).  
 
